NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 1 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 KULBHUSHAN KUMAR,                                No.   15-73288

                  Petitioner,                     Agency No. A072-143-183

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Kulbhushan Kumar, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2010), and we review de novo due process claims in immigration proceedings,

Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010). We deny the petition for

review.

      We deny Kumar’s opposed motion to supplement the record on appeal. See

Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc).

      The BIA did not abuse its discretion in denying Kumar’s motion to reopen

as untimely where the motion was filed over two years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Kumar failed to demonstrate material

changed circumstances in India to qualify for a regulatory exception to the time

limitations for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii);

Najmabadi, 597 F.3d at 991-92 (evidence must be “qualitatively different” to

warrant reopening). Kumar’s contentions that the BIA overlooked his facts and

claims are unpersuasive. See Najmabadi, 597 F.3d at 990 (BIA “does not have to

write an exegesis on every contention”).

      The BIA also did not abuse its discretion in denying Kumar’s untimely

motion to reopen based on ineffective assistance of counsel, where Kumar did not

establish the due diligence required for equitable tolling of the filing deadline. See

Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable tolling is
                                       2                                       15-73288
available to a petitioner who is prevented from timely filing a motion to reopen due

to deception, fraud or error, as long as petitioner exercises due diligence in

discovering such circumstances).

      Kumar’s contention that the BIA’s denial of his motion to reopen violated

due process is unpersuasive. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error to prevail on a due process claim).

      Finally, we deny Kumar’s renewed request for a stay of removal pending

review.

      PETITION FOR REVIEW DENIED.




                                           3                                     15-73288